DETAILED ACTION
This Office action is in reply to correspondence filed 30 December 2021 in regard to application no. 16/870,689.  Claims 1-25 are pending and considered below; of these, claims 12-16 have been previously withdrawn from further consideration without traverse.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-16 directed to an invention non-elected without traverse.  Accordingly, claims 12-16 have been cancelled.

Allowable Subject Matter
Claims 1-11 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: for the purpose of this discussion claim 1 will serve as representative of all claims.  In the previous Office action all claims were rejected under 35 U.S.C. § 101 as being directed to a judicial exception (an abstract idea) without significantly more, and most claims were rejected under § 103 as being unpatentable over various combinations of Wang, Agarwal et al., Kohli, Cooper and Bramberger et al.  Claims 11 and 17-20 were not rejected under § 103.  As the claims have been further amended, further search and consideration were conducted.
In regard to § 101, though the claims continue to recite abstraction as previously set forth, the claims all now include a user interface allowing a user to provide (essentially) opt-in permission, tokenizing transaction and other information which have been reconciled in a blockchain token, and creating advertisements based on the blockchain tokens, available advertising data and the aforementioned permission.  Taken together as an ordered combination, this recites specific use of technology sufficient to go beyond generally linking the abstract idea to a particular technological environment, referring to MPEP § 2106.05(e).  As such the claims are no longer directed to the abstract idea, as they integrate it into a practical application, and the rejection is therefore withdrawn.
In regard to § 103, and in addition to the prior art previously made of record, Logvinov (U.S. Publication No. 2019/0130451) discloses delivering a targeted advertisement via an electric vehicle charging apparatus. [title] It uses “block chain technology”, [0028] but for its more common use of generating cryptocurrency rather than how it is used in the present invention. It does not create an advertisement, but displays an existing advertisement on a vehicle charger when a car is determined to be in the vicinity of the charger, e.g. when it is charging. [0033]
Bushong, Jr. (U.S. Publication No. 2018/0300772) disclose a promotional advertising system [title] that can “generate an advertisement”, [0009] but there is no indication for the basis of the generated advertisement.  Like Logvinov, the invention of Bushong uses “blockchain”, [0010] but again financially, merely to “accept payments”. None of these, individually or if combined, teach all of the limitation of the claims of the present invention, including creating advertisements using information from blockchain tokens and user permissions, combined with the other limitations of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694